Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2017/0188778) in view of Kim et al. (US2010/0043829).
Kim et al. ‘778 teach a dishwasher that includes a plurality of spray arms 715, 711, 713 (Fig. 2) to spray washing water, a steam nozzle 42, 43, 715, 711, 713 configured to spray steam , a sump 3 configured to store washing water, a washing pump 8 configured to receive water from the sump and to heat washing water (i.e. pump heater 83) in the washing pump, the method comprising: supplying washing water to the sump from an external source 311, 312; supplying washing water from the sump to the washing pump (paragraph 100); maintaining the water level of the washing water in the washing pump and generating steam from the washing pump by heating washing water in the washing pump while the water level in the washing water in the washing pump is maintained at a certain level.  Specifically, the examiner takes the position that the limitations of the water level of washing water in the washing pump maintained vertically higher than or equal to a reference water level” reads broadly on the washing water being at any level in the washing pump.  Paragraph 117-119 teaches that the water level of water in the pump is 1 cm from the bottom of the pump in order to prevent damage of the pump heater. Paragraphs 103-107 teaches calculating the internal volume of the pump to determine the water level of steam water.  
Re claim 1, Fig. 3 of Kim ‘778 teaches pre-washing followed by a pre-steaming step.  Kim ‘778 does not teach an additional step of washing the sump by supplying washing water to the sump from an external source and draining the washing water from the sump, wherein the sump washing step is performed before a steam washing step.  It is noted that applicant’s sump washing step, reads broadly on another washing step. Kim ‘829 teaches controlling the operation of a dishwasher. Paragraphs 10-11 teaches that a washing cycle and a steam cycle, which can be repeatedly performed.  Fig. 2 teaches a preliminary wash cycle WS1, a wash cycle WS2 and a steam cycle ST2. The examiner argues that applicant’s sump washing step reads on the wash cycle. Specifically, paragraph 35 teaches after the washing cycle, water can be drained and new clean water is sprayed and supplied to the washing compartment.  By supplying water to the washing compartment, washing water is supplied to the sump 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim ‘778 to include supplying water to the sump from an external source and draining the water from the sump, as taught by Kim ‘829, for purposes of performing additional washing cycles in order to achieve the desired level of cleanliness safely and with more efficiency.  
Re claim 1, the limitations of “washing the sump by supplying washing water to the sump through a water supply flow path that connects the external water source to the sump and draining washing water from the sump, the water supply flow path being located outside of the washing chamber, are met by both Kim ‘829.  Specifically, washing water is supplied to the sump through a water supply flow path 250 that connects the external water source to the sump 200 (paragraph 26).  Specifically Kim ‘829 teaches that new clean water may be drawn from an external water source through the first water supply pipe 250 and the washing water inside the sup can be drained through the water drain pipe 270.  In reference to the limitations of “washing water being supplied to the sump”, the limitations are met because paragraph 35 teaches after the washing cycle, water can be drained and new clean water is sprayed and supplied to the washing compartment.  By supplying water to the washing compartment from the water supply flow path 250, washing water is supplied to the sump from an external source 250, as new clean water is being supplied.  In reference to receiving, at the sump, washing water from the washing pump, the limitations are met since washing water is being circulated by the pump 210 (paragraph 28) to the spray arms and delivered in the sump (paragraphs 35, see claim 1). In reference to discharging washing water through a drainage flow path connected to the sump, refer to element 270 of Kim ‘829.
  Re claim 3, refer to paragraphs 141-145, and Figs. 3-4.  
Re claim 4, Kim et al. ‘778 teach the invention substantially as claimed with the exception of the water level supplied to the sump to generate steam being lower than the water level supplied to the sump for washing the sump.  In the absence of showing criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kim et al., to include lower water level during steam generation since Kim et al. teach using less water to generate steam such that the phase change of water into steam by heating with the pump heater is shorter (paragraph 101).  Paragraph 142 further teaches adding wash water to the sump to dilute the water held in the sump or the pump, therefore, in view of the teachings of Kim et al., the skilled artisan would reasonably expect the water level supplied to the sump during steam generation to be less than the water level supplied to the sump during washing of the sump since Kim et al., teach adding water to the diluted water during sump washing and further teaches less water during steam generation such that less time is required to heat the water by the pump heater. 
  	Re claim 5, Kim et al. ‘778 teach a steam discharge pipe (i.e. 843) that is connected to a steam nozzle (42, 43; Fig. 2) and that is configured to discharge steam generated in a washing pump (paragraph 107) and wherein supplying washing water to the sump from an external water source (311, 3120 comprises supplying an amount of water to the sump that is set to maintain the water level of the washing waster in washing pump lower than the steam discharge pipe (paragraphs 86,103).  Re claim 6, refer to paragraph 101, and Fig. 4, steps S340 for example.  Re claim 7, refer to Fig. 2, elements 715, 711, 713 and paragraph 93.  Re claim 8, refer 153 which teaches heating hot water during the pre-washing cycle S200.  Additionally, the pre-washing cycle is prior to pre-steam water supply or the steam drying step (Fig. 3). Re claim 9, after the pre-washing cycle, Kim et al. teach a pre-steam water supply step, wherein the water level in the sump or the pump is 1 cm from the bottom of the pump (paragraph 118).  Re claim 10, Kim et al. teach the invention substantially as claimed with the exception of generating stem for a second period of time that is greater than the first period of time for the hot circulating water. Fig. 3 teaches a pre-washing step of circulating hot water, and further teaches a pre-steam water supply step followed by the steam drying.  The examiner takes the position that it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention, to adjust the processing parameters, such as the cleaning time, depending upon such factors as temperature and the type of contaminants present on the substrate surface.   Re claim 11, the generating steam step is repeated in S500 of Fig. 3.  Re claim 12, the limitations are inherently met since the generation of steam would require a greater temperature than the hot water temperature used in the pre-washing cycle.  Re claim 13, refer to paragraph 153.  Re claims 21-22, refer to Fig. 2 of Kim ‘829.  Re claim 23, refer to Fig. 3, paragraph 122 of Kim 778.    
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2017/0188778) in view of Kim et al. (US2010/0043829) and further in view of Choi et al. (US2014/0069469).
Kim et al. ‘778 in view of Kim ‘839 teach the invention substantially as claimed with the exception of a check valve located between the sump and washing pump.  Choi et al. teach a check value 159 between the sump 50 and a pump 156 for purposes of directing fluid flow (paragraph 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kim et al. to include a check valve, positioned between the sump and the pump, as taught by Choi et al., for purposes of directing fluid flow. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2017/0188778) in view of Kim et al. (US2010/0043829) and further in view of Lee et al. (US2015/0068565).
Kim et al. in view of Kim et al. teach the invention substantially as claimed with the exception of the flowmeter  located in the water supply path.  Kim et al. ‘778 teaches a water supply valve 312 in the water supply path 311, such that when the water supply valve is open, water is supplied to the sump.   Lee et al. teach in Fig. 4, paragraphs 78 and 88, a flow meter 184 in combination with a supply water valve 120 for sensing a water level of the wash water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kim et al. to include a flow meter, as taught by Lee et al., for purposes of sensing the water level of the wash water.
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claims 24-26. 

Response to Arguments
The rejection of the claims, as being unpatentable over  Kim’778 in view of the secondary references are maintained.  Applicant argues that Kim’778 and Kim ‘829 fail to teach the newly amended limitations of claim 1.  Applicant’s arguments are unpersuasive for the reasons recited above.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc